Case 4:19-cv-10132-KMM Document 43 Entered on FLSD Docket 06/01/2020 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 4:19-cv-10132-KMM

  VALENTIN SPATARU,

         Plaintiff,
  v.

  SHERIFF RICK RAMSAY, et al.,

         Defendants.
                                                   /

                                                ORDER

         THIS CAUSE came before the Court upon Plaintiff Valentin Spataru’s Motion for Leave

  to Proceed In Forma Pauperis on Appeal. (“Mot.”) (ECF No. 41). To appeal in forma pauperis,

  a party must file in the district court a motion and an affidavit that “(A) shows . . . the party’s

  inability to pay or to give security for fees and costs; (B) claims an entitlement to redress; and (C)

  states the issues that the party intends to present on appeal.” Fed. R. App. P. 24(a). Here, Plaintiff

  filed an affidavit showing an inability to pay costs but did not file a motion claiming an entitlement

  to redress or stating the issues Plaintiff intends to present on appeal. UPON CONSIDERATION

  of the Motion, the pertinent portions of the record, and being otherwise fully advised in the

  premises, it is hereby ORDERED AND ADJUDGED that the Motion (ECF No. 41) is DENIED

  WITHOUT PREJUDICE.

                                                              1st day of June, 2020.
         DONE AND ORDERED in Chambers at Miami, Florida, this ___



                                                       K.
                                                       K MICHAEL MOORE
                                                       CHIEF UNITED STATES DISTRICT JUDGE


  c: All counsel of record
